Citation Nr: 0825681	
Decision Date: 07/31/08    Archive Date: 08/06/08

DOCKET NO.  03-02 534	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent 
for patellofemoral pain syndrome of the left knee.

2.  Entitlement to an increased rating for internal 
derangement of the right knee, traumatic arthritis, currently 
evaluated as 20 percent disabling.

3.  Entitlement to a separate, compensable rating for a 
surgical scar associated with internal derangement of the 
right knee, traumatic arthritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from January 1980 to July 
1982.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

The part of the appeal concerning the surgical scar of the 
right knee is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  The service-connected left knee disability is manifested, 
functionally, by a range of motion from 0 to 120 degrees, and 
complaints of pain and instability; there is no medical 
evidence of ankylosis, dislocation of semi-lunar cartilage, 
or impairment of the tibia or fibula.

2.  The service-connected right knee disability is 
manifested, functionally, by a range of motion from 0 to 90 
degrees, and complaints of pain and instability; there is no 
medical evidence of subluxation or lateral instability, 
ankylosis, dislocation of semi-lunar cartilage, or impairment 
of the tibia or fibula.


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 10 
percent for patellofemoral pain syndrome of the left knee are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 
4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5003, 
5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262 (2007).

2.  The criteria for a rating in excess of 20 percent for 
internal derangement of the right knee, traumatic arthritis 
are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic 
Codes 5003, 5010, 5256, 5257, 5258, 5259, 5260, 5261, 5262 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At a January 2002 VA examination, the veteran described 
bilateral knee pain, right greater than left.  He also had 
swelling as well as discomfort of both knees associated with 
prolonged standing and sitting.  He had difficulty climbing 
and descending stairs because of a sensation of instability 
his right knee, although his right knee has never given way 
and he had not sustained serious injury.  It was noted that 
he had bilateral custom made DonJoy braces on order.  His 
knee pain was exacerbated by over use as well as by 
barometric pressure changes.  When the veteran had 
exacerbation of his knee pain, he required rest and 
elevation, which did interfere with his instrumental 
activities of daily living, which occurred twice weekly.  The 
veteran did not require crutches, cane, corrective shoes, or 
orthotic devices other than his bilateral knee braces.  He 
was independent in all of his activities of daily living.  

The examination showed that the veteran had an anterior scar 
which measured approximately 10 cm.  The scar was well healed 
and nonadherent.  There was tenderness over the articular 
surface of the right knee, which was more severe on the 
medial aspect.  There was joint effusion of the medial aspect 
of the right knee, although there was no erythema present.  
There was a full range of motion with extension to 0 degrees 
and full flexion to 140 degrees.  Both Lachman's and 
McMurray's were negative.  The anterior and posterior Drawer 
test was negative.  Patellar apprehension test was negative.  
The posterior popliteal fossa was unremarkable.  The VMO was 
well preserved.  There was no varus or valgus deformity of 
the alignment of the femur with the tibia and fibula.  On the 
left hand side, there was diffuse articular swelling of the 
left knee and there was also swelling and tenderness over the 
popliteal fossa.  There was no erythema present either 
anteriorly or posteriorly.  On the left hand side, McMurray's 
and Lachman's were negative, as were the anterior and 
posterior Drawer test.  The VMO was well preserved and there 
was no varus or valgus deformity.  There was a full range of 
motion with full extension to 0 degrees and full flexion to 
140 degrees.  The peroneal musculature was intact.  There was 
good strength distally of ankle and foot movement both in the 
dorsal as well as in the plantar aspects, bilaterally.  
Pulses were intact and deep tendon reflexes were intact 
bilaterally.  There was no evidence of neurosensory loss over 
either of the lower extremities.  The gait was antalgic, 
favoring the right hand side and there was bilateral knee 
stiffness with gait observed.  

X-rays of January 2002 revealed evidence of osteoarthritis of 
the right knee and old medial collateral ligamentous damage.  
X-rays of the left knee did not reveal any abnormality.  

September 2002 VA treatment records the veteran was fitted 
with hinged braces for both knees to improve stability and in 
October 2002, he was fitted with a wheeled walker because of 
impaired gait.  

At an August 2006 VA examination, it was noted that the 
veteran used a cane and walker.  There were no constitutional 
symptoms of arthritis and no incapacitating episodes of 
arthritis.  The veteran was unable to stand for more than a 
few minutes.  He was able to walk 1/4 of a mile.  It was noted 
that the veteran had deformity of the knees and giving way of 
both knees.  He had instability of both knees as well as 
pain.  He also had stiffness and weakness of the bilateral 
knees.  The veteran reported dislocation or subluxation of 
the left knee less than once a year.  He had locking episodes 
of the right knee several times a year but than monthly.  He 
had constant effusion of the bilateral knees.  He reported 
weekly severe flare-ups of the bilateral knees which produce 
an 80 percent reduction in function from normal activities 
lasting three to seven days.  Inflammation of redness, 
swelling, and tenderness affect both knees.  The veteran 
reported that he could walk a quarter of a mile but it causes 
flare-ups and the knees feel cold during flare-ups.  


The examination showed antalgic gait with poor propulsion.  
There was no evidence of abnormal weight bearing.  Range of 
motion summary noted decrease in range of motion of the right 
knee with 3/5 flexion against force and 4/5 extension against 
force.  Active flexion motion was noted as 0 to 90 degrees.  
Pain began at 90 degrees and ended at 90 degrees.  Loss of 
motion on repetitive use was noted as 0 to 80 degrees.  The 
factor the most responsible for the additional loss of motion 
was noted as fatigue.  

Right knee extension was noted as 0 to 0 degrees with pain 
beginning and ending at 0 degrees.  Loss of motion on 
repetitive use was noted as 0 to -5 degrees with fatigue 
being the factor most responsible for the additional loss.  
Left knee flexion was 0 to 120 degrees with pain beginning at 
90 degrees and ending at 120 degrees.  Loss of motion on 
repetitive use was noted as 0 to 90 degrees with fatigue 
being the factor most responsible for the additional loss.  
Left knee extension was 0 to -3 degrees with pain beginning 
at 0 degrees and ending at -3 degrees.  There was no 
additional loss of motion on repetitive use.

The examiner noted no inflammatory arthritis or joint 
ankylosis.  There was lack of strength of the right 
quadriceps; bony joint enlargement, crepitus of the right 
knee; and bumps consistent with Osgood-Schlatters disease.  
There was no crepitation, no masses behind the knee, and no 
clicks or snaps.  There was no grinding, no instability, no 
patellar abnormality, and no meniscus abnormality.  The only 
abnormality noted was a light colored scar 6 cm. midline 
proximal to the right patella which was nontender and 
nonadherent.  Quadriceps atrophy was noted; 16 inches left 
quadriceps 7 inch proximal patella, 15 right quadriceps and 7 
inches proximal to patella.  

There was bony joint enlargement and tenderness of the left 
knee; bumps consistent with Osgood-Schlatters disease.  There 
was no crepitation, no mass behind the knee, no clicks or 
snaps, no grinding, and no instability.  There was patellar 
abnormality which was noted as subpatellar tenderness.  There 
was no meniscus abnormality.  X-rays revealed small linear 
bony/calcific density seen in the soft tissue of the right 
knee just medial to the medial femoral condyle, most likely 
due to old trauma.  The left knee appeared to be essentially 
negative.  


When discussing the right knee, the examiner noted that the 
veteran must always use a cane or wheeled walker when 
ambulating.  Because of pain, swelling and instability, he 
was very limited in activities and activities bring on flare-
ups at least twice a week which could last up to three days.

In July 2007, the Board issued a Remand instructing the 
August 2006 VA examiner to respond to specific questions.  
The same examiner was not available to answer the questions 
and another examiner attempted to answer the questions posed 
by the Board Remand.  An October 2007 addendum noted that the 
veteran reported he experienced severe disability associated 
with pain and loss of function of the right knee and moderate 
to severe disability in the left knee secondary to pain and 
locking.  The examiner noted that his symptoms were 
attributed both to the presence of arthritic changes as well 
as limitation attributed by internal derangement, 
particularly in the right knee which was associated with 
catching and locking.  The veteran reported that he had 
periods of exacerbation of his symptoms which were denoted by 
a significant increase in pain and loss of function.  These 
episodes occurred on a daily basis when his knees were 
symptomatic.  He had 100 percent disability and was not able 
to function.  He had to sit for long periods of time until he 
could start to move his lower extremities.  This affected 
both lower legs.  Because of this, the problem with this 
knee, the veteran was unable to seek employments and was 
currently disabled because of inability to walk because of 
significant pain and loss of function and strength associated 
with his bilateral knee pain.  

II.  Increased evaluations

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.

Pertinent regulations do not require that all cases show all 
findings specified by the Rating Schedule, but that findings 
sufficiently characteristic to identify the disease and the 
resulting disability and above all, coordination of rating 
with impairment of function will be expected in all cases.  
38 C.F.R. § 4.21.  Therefore, the Board has considered the 
potential application of various other provisions of the 
regulations governing VA benefits, whether or not they were 
raised by the veteran, as well as the entire history of the 
veteran's disability in reaching its decision.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991).

The normal range of motion of the knee is from 0 to 140 
degrees.  38 C.F.R. § 4.71a, Plate II.

Under Diagnostic Code 5260, a 10 percent rating is warranted 
where flexion of the leg is limited to 45 degrees, and a 20 
percent rating is warranted where flexion is limited to 30 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Under Diagnostic Code 5261, a 0 percent rating is warranted 
for extension limited to 5 degrees.  A 10 percent rating is 
warranted for extension limited to 10 degrees, a 20 percent 
rating is warranted for extension limited to 15 degrees, a 30 
percent rating is warranted for extension limited to 20 
degrees, a 40 percent rating is warranted for extension 
limited to 30 degrees, and a 50 percent rating is warranted 
for extension is limited to 45 degrees.

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the claimant experiences 
additional functional loss due to pain, weakness, excess 
fatigability, or incoordination, to include with repeated use 
or during flare-ups, and those factors are not contemplated 
in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 
4.45; DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The 
provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be considered 
in conjunction with the diagnostic codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).

Under Diagnostic Code 5257, pursuant to which recurrent 
subluxation or lateral instability is rated, a 10 percent 
rating is assigned for slight impairment, a 20 percent rating 
is assigned for moderate impairment, and a 30 percent rating 
is assigned for severe impairment.

The VA General Counsel has held that a claimant who has 
arthritis (resulting in limited or painful motion) and 
instability of a knee may be rated separately under 
Diagnostic Codes 5003 and 5257, cautioning that any such 
separate rating must be based on additional disabling 
symptomatology.  VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 
(1997); VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998).  
Further, VA General Counsel has held that separate ratings 
under 38 C.F.R. § 4.71a, Diagnostic Code 5260 (limitation of 
flexion of the leg) and Diagnostic Code 5261 (limitation of 
extension of he leg), may be assigned for disability of the 
same joint. VAOGCPREC 9-2004; 69 Fed. Reg. 59990 (2004).

A.  Patellofemoral pain syndrome of the left knee

A rating decision dated March 2002 granted service connection 
for a left knee disability assigning a noncompensable 
evaluation effective January 25, 2001.  In a December 2002 
rating decision, the RO increased the initial rating assigned 
for the veteran's left knee disability to 10 percent 
effective January 25, 2001.  This disability rating has 
remained in effect since that time.

This appeal arises from an initial grant of service 
connection, which assigned the initial disability evaluation.  
Therefore, it is not the present level of disability that is 
of primary importance.  Instead, the entire period in 
question must be considered to ensure that consideration is 
given to the possibility of staged ratings, that is, separate 
ratings must be assigned for separate periods of time based 
on the facts found.  The Board has considered whether 
"staged" ratings are appropriate.  See Fenderson v. West, 
12 Vet. App. at 119 (1999); Hart v. Mansfield, 21 Vet. App. 
505 (2007).  The record, however, does not support assigning 
different percentage disability ratings during the period in 
question. 

The veteran's left knee was rated as 10 percent disabling 
under Diagnostic Codes 5010-5260.  Under Diagnostic Code 
5010, arthritis due to trauma, substantiated by x-ray 
findings, is rated as degenerative arthritis.  38 C.F.R. § 
4.71a, Diagnostic Code 5010.  Degenerative arthritis 
established by x-ray findings is rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the joint involved.  38 C.F.R. § 4.71a, Diagnostic Code 
5003.

VA rates arthritis based on the limitation of motion of the 
affected joint.  If the limitation of motion is 
noncompensable under the applicable diagnostic code, a 10 
percent rating may be assigned for a major joint with 
evidence of pain.  Id.

Considering the pertinent evidence of record in light of the 
above-noted legal authority, the Board finds that the 
preponderance of the evidence is against assignment of an 
initial schedular rating in excess of 10 percent for the 
veteran's left knee disability.

As indicated above, the August 2006 VA examination revealed 
left knee flexion to 120 degrees with pain beginning at 90 
degrees and ending at 120 degrees; and extension was to 0 
degrees.  X-rays of the left knee were essentially negative.  
Given the pain on extreme range of motion, even if the Board 
were to concede that pain equated to an additional limitation 
of flexion and/or extension of several degrees, there would 
still have to be an objective showing of significant loss of 
motion to warrant assignment of any higher rating under 
either Diagnostic Code 5260 or 5261.  Such is not the case 
here.  Therefore, even taking into account the veteran's 
alleged loss of motion due to pain, his adverse 
symptomatology does not equate to the criteria for a higher 
evaluation under Diagnostic Code 5260 and/or Diagnostic Code 
5261.  See 38 C.F.R. §§ 4.2, 4.3, 4.7, 4.45, 4.71a; DeLuca.

In reaching this decision the Board considered the provisions 
of 38 C.F.R. §§ 4.40 and 4.59.  The August 2006 examiner 
noted loss of motion on repetitive use as 0 to 90 degrees 
with fatigue being the factor responsible.  Thus, while the 
Board acknowledges the appellant's complaints of pain, given 
the objective findings pertaining to actual functional loss, 
the overall record indicates that he is adequately 
compensated for such pain by the 10 percent rating assigned 
his left knee disability.

The Board further points out that there is no other 
potentially applicable diagnostic code pursuant to which a 
rating in excess of 10 percent could be assigned for the left 
knee disability.  In this regard, the Board notes that it is 
neither contended nor shown that the veteran's service-
connected left knee involves ankylosis (Diagnostic Code 
5256), dislocated semilunar cartilage (Diagnostic Code 5258), 
or impairment of the tibia or fibula.  See 38 C.F.R. § 4.71a.

Notwithstanding references to the veteran's use of a knee 
brace, the August 2006 examiner found no objective evidence 
of right knee instability or recurrent subluxation.  
Therefore, the record does not provide a basis for evaluating 
the disability, or assigning a separate compensable rating, 
under Diagnostic Code 5257.

Finally, in reaching each of the foregoing decisions the 
Board considered the doctrine of reasonable doubt, however, 
as the preponderance of the evidence is against this claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

B.  Internal derangement of the right knee, traumatic 
arthritis

By a rating decision dated March 1985, the veteran was 
granted service connection for internal derangement of the 
right knee and assigned a 10 percent disability evaluation 
effective February 19, 1985.  In November 1990, the veteran's 
disability rating was increased to 20 percent effective 
September 18, 1990.  This disability rating has remained in 
effect since that date.  The veteran filed a claim for an 
increase in his disability evaluation in January 2001.

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition. Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991); however, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Based on the medical evidence on file, the Board finds that 
the preponderance of the evidence is against an increased 
evaluation for the right knee under Diagnostic Code 5257.  
The August 2006 VA examination found subjective complaints of 
right knee locking and giving way; and wearing a brace.  
However, there was no objective evidence of instability or 
meniscus abnormality in the right knee.  

X-rays showed small linear bony/calcific density seen in the 
soft tissue just medial to the medial femoral condyle, most 
likely due to old trauma.

The August 2006 VA examination showed flexion to 90 out of 
140 degrees and extension was 0 degrees.  Therefore, the 
veteran does not warrant a higher evaluation under Diagnostic 
Codes 5260 or 5261.

The Board notes that the medical evidence does not show the 
veteran's service-connected right knee involves ankylosis 
(Diagnostic Code 5256), dislocated semilunar cartilage 
(Diagnostic Code 5258), or impairment of the tibia or fibula. 
See 38 C.F.R. § 4.71a.

Therefore, the Board concludes that, despite the veteran's 
use of a brace, there is no evidence that the veteran's right 
knee is manifested by severe recurrent subluxation or lateral 
instability, or that it causes more than moderate overall 
right knee impairment which would warrant an evaluation in 
excess of 20 percent under Diagnostic Code 5257.  Therefore, 
as the preponderance of the evidence is against the veteran's 
claim, the doctrine is not for application.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-56 (1990).

III.  Conclusion

The above determinations are based upon consideration 
pertinent provisions of VA's rating schedule.  Additionally, 
the Board finds that there is no showing that the service-
connected knee disabilities reflect so exceptional or so 
unusual a disability picture as to warrant the assignment of 
any higher rating on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321(b)(1).  In this regard, the Board notes that the 
October 2007 VA addendum was not prepared by the August 2006 
examiner.  The addendum noted the veteran's complaint of 
moderate to severe bilateral knee disability and 100 percent 
functional impairment with daily exacerbations; however, this 
is not supported by objective evidence.  The addendum 
examiner noted that the veteran's symptoms were attributed to 
the presence of arthritic changes, but the x-ray evidence 
does not reveal any arthritis or abnormality in the left knee 
and small linear bony/calcific density seen in the soft 
tissue of the right knee just medial to the medial femoral 
condyle.  The August 2006 VA examiner noted there were no 
constitutional symptoms of arthritis and no incapacitating 
episodes of arthritis.  

In evaluating medical opinion evidence, the Board may reject 
a medical opinion that is based on facts provided by the 
veteran that have been found to be inaccurate or because 
other facts present in the record contradict the facts 
provided by the veteran that formed the basis for the 
opinion.  Kowalski v. Nicholson, 19 Vet. App. 171, 179 (2005) 
(the Board may not disregard a medical opinion solely on the 
rationale that the medical opinion was based on a history 
given by the veteran).

In this case, the medical evidence directly contradicts the 
claims by the veteran as well as the statement of the October 
2007 examiner that the veteran was unemployable as a result 
of his bilateral arthritis as the examiner who actually 
conducted the August 2006 VA examination noted no 
constitutional symptoms of arthritis and no incapacitating 
episodes of arthritis.  In addition, the August 2006 examiner 
indicated the veteran was very limited in activities and 
activities brought on flare-ups at least twice weekly which 
could last up to three days.  The examiner did not indicate 
he was totally unemployable solely as a result of his 
bilateral knees.  See Owens v. Brown, 7 Vet. App. 429, 433 
(1995) (the Board's rejection of the doctors' opinions, which 
were based on history related by the appellant, was justified 
because the appellant's testimony conflicted with the service 
medical records).  

IV.  Duties to notify and assist

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that VA's "duty to 
notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2007); 38 C.F.R. § 3.159 (2007). 

VA is required to assist a claimant in obtaining evidence 
necessary to substantiate a claim but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  VA is required to notify a claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  In addition, VA must also request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159 has been 
revised in part recently.  These revisions are effective as 
of May 30, 2008.  73 Fed. Reg. 23,353-23,356 (April 30, 
2008).  Notably, the final rule removes the third sentence of 
38 C.F.R. § 3.159(b)(1), which had stated that VA will 
request the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  The final 
rule also removes the fourth sentence of 38 C.F.R. § 
3.159(b)(1), previously indicating that if VA does not 
receive the necessary information and evidence requested from 
the claimant within one year of the date of the notice, VA 
cannot pay or provide any benefits based on that application.  
The revised sentence reflects that the information and 
evidence that the claimant is informed that he or she is to 
provide must be provided within one year of the date of the 
notice.  Finally, under 38 C.F.R. § 3.159(b)(3), no duty to 
provide section 38 U.S.C.A. § 5103(a) notice arises upon 
receipt of a Notice of Disagreement (NOD) or when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established.  VA may continue to have an obligation to 
provide adequate 38 U.S.C.A. § 5103(a) notice despite receipt 
of an NOD if the claim was denied and compliant notice was 
not previously provided.  See Mayfield v. Nicholson, 444 F.3d 
at 1333-34.

In addition, the Board notes that the United States Court of 
Appeals for Veterans Claims (Court) has held that the plain 
language of 38 U.S.C.A. § 5103(a) requires that notice to a 
claimant be provided "at the time" of, or "immediately 
after," the VA's receipt of a complete or substantially 
complete application for VA-administered benefits.  Pelegrini 
v. Principi, 18 Vet. App. 112, 119 (2004).

In March and April 2001, November 2004, June and August 2006, 
and August 2007 letters the RO sent the veteran the required 
notice.  The letters specifically informed him of the type of 
evidence needed to support the claims, who was responsible 
for obtaining relevant evidence, where to send the evidence, 
and what he should do if she had questions or needed 
assistance.  He was told to submit all pertinent evidence he 
had in his possession pertaining to the claim.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The timing notification requirements listed in 38 C.F.R. 
§ 3.159 should include all downstream issues of the 
claim. (i.e., the initial-disability-rating and effective-
date elements of a service-connection claim).  See Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  In the present appeal, 
although the veteran was not specifically provided the notice 
required by Dingess until June 2006, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the appellant 
has been prejudiced thereby).  In the instance in which the 
Board has assigned a higher disability evaluation, the agency 
of original jurisdiction will be responsible for addressing 
any notice defect with respect to the effective date elements 
when effectuating the award.  With respect to the claims that 
have been denied, no disability ratings or effective dates 
will be assigned, so there can be no possibility of any 
prejudice to the veteran in not notifying her of the evidence 
pertinent to these elements.

To the extent that the veteran should have been provided the 
notice required by Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), concerning the claim for an increased disability 
evaluation not generated from an initial grant of service 
connection, the Board concludes that he was not prejudiced in 
this instance, as he was given specific notice concerning the 
rating criteria for each disability at issue in both the 
rating decision, statement of the case, and supplemental 
statement of the case.  Consequently, he had actual notice of 
the specific rating criteria for each disability, and why a 
higher rating had not been assigned, as well as an 
opportunity to present evidence and argument to support a 
higher rating.  In addition, the veteran described his 
limitation on his daily activities at his VA examination in 
August 2006.

In this case the veteran received the required notice prior 
to the adverse rating action that is the subject of this 
appeal.  

With respect to VA's duty to assist the appellant, the RO has 
obtained the veteran's VA treatment records and VA 
examinations.  The veteran has been accorded ample 
opportunity to present evidence and argument in support of 
the appeal.   Significantly, neither the veteran nor his 
representative has identified, and the record does not 
otherwise indicate, any additional pertinent records.  

In sum, the Board is satisfied that the originating agency 
properly processed the veteran's claim after providing the 
required notice and that any procedural errors in the 
development and consideration of the claims by the 
originating agency were insignificant and non-prejudicial to 
the veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  


ORDER

Entitlement to an initial rating in excess of 10 percent for 
patellofemoral pain syndrome of the left knee is denied.

Entitlement to an evaluation in excess of 20 percent for 
internal derangement of the right knee, traumatic arthritis 
is denied.


REMAND

In Esteban v. Brown, 6 Vet. App. 259 (1994), the United 
States Court of Appeals for Veterans Claims (Court) held that 
all disabilities, including those arising out of a single 
disease entity, are to be rated separately under 38 C.F.R. § 
4.25 (2007) unless they constitute the "same disability" or 
the "same manifestation" under 38 C.F.R. § 4.14. Id. at 261- 
62.  The Court decision in Esteban appears applicable to this 
claim as the veteran's service-connected right knee consists 
of two elements, the joint injury itself, as well as the 
surgical scar resulting from treatment.  Accordingly, in 
light of Esteban, the Board finds that the scar must be rated 
separately from the rating assigned the right knee.  
Significantly, however, because the RO has not had an 
opportunity to first assign a separate rating for the scar; 
it is premature for the Board to do so in the first instance.  
Bernard v. Brown, 4 Vet. App. 384 (1993).  Hence, further 
development is in order.

Therefore, this case is REMANDED for the following action:

The RO should assign an initial rating 
for the veteran's right knee surgical 
scar.  If the rating is less than the 
maximum allowable under the schedule, a 
supplemental statement of the case must 
be issued and the appellant offered an 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


